PER CURIAM.
Appellants, Placemakers Personnel Services, Inc., et al., have moved for an extension of time to file the transcript. Since a motion for new trial was filed, the deadline for filing the transcript was September 16, 1982, 100 days after the judgment was signed. Tex.R.Civ.P.Ann. 386 (Supp.1981). The appellants had fifteen days thereafter, until October 1, 1982, to file a motion for extension of time. Tex.R.Civ.P.Ann. 21c (Supp.1981). The motion was filed in this Court on October 4, 1982. In fact, the motion was not mailed until October 2, 1982. The failure to timely file the transcript or a Rule 21c motion for extension of time to file the transcript precludes this Court from considering a subsequently filed motion for extension of time or transcript. Click Co. v. Safari, 638 S.W.2d 860 (Tex.1982); Briscoe v. Gulf Supply Co., 612 S.W. 88, 90 (Tex.Civ.App.1981, no writ). Accordingly, we dismiss this appeal.